39 So.3d 429 (2010)
Joseph TURNER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0414.
District Court of Appeal of Florida, First District.
June 25, 2010.
Joseph Turner, pro se, Petitioner.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Joseph Turner, serving a prison term on an unrelated charge, moved to dismiss a Duval County robbery charge against him on statute of limitations grounds. The circuit court summarily denied the motion, a ruling which Turner challenges through the instant petition for writ of prohibition. Having considered the petition, response, reply, and the documents appended thereto, we conclude that summary denial of the motion to dismiss was error. Because the State of Florida did not have an opportunity to respond to the motion to dismiss, we quash the order and remand to the circuit court for further proceedings. See Kidd v. State, 985 So.2d 1180 (Fla. 4th DCA 2008).
WEBSTER, WETHERELL, and MARSTILLER, JJ., concur.